Citation Nr: 1740377	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  11-27 321		DATE
Advanced on the Docket	
	

THE ISSUES

1.  Entitlement to service connection for a left hand disability.

2.  Entitlement to service connection for a left foot disability.

3.  Entitlement to service connection for a left knee disability.

4.  Entitlement to service connection for loss of teeth due to trauma.

5.  Entitlement to an initial compensable rating for hypertension.


ORDER

Service connection for left hand, foot, and knee disabilities and for loss of teeth due to trauma is denied.

An initial compensable rating for hypertension is denied.  


FINDINGS OF FACT

1.  The evidence of record does not reflect a diagnosis of any current disability of the Veteran's left hand.

2.  The competent and credible medical evidence of record does not indicate a nexus between the Veteran's in-service left foot injury and any current left foot disability.

3.  The evidence of record does not reflect an in-service injury to the Veteran's left knee. 

4.  There is no evidence in the record reflecting trauma to those of the Veteran's teeth currently on appeal that were removed during service, nor is there evidence of removal of any portion of the Veteran's jaw.

5.  The Veteran's diastolic blood pressure historically has not been predominantly 100 or more, nor has his systolic blood pressure been predominantly 160 or more.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left hand disability have not been met.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2016).

2.  The criteria for service connection for a left foot disability have not been met.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A; 38 C.F.R. §§ 3.159, 3.303 (2016).

3.  The criteria for service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A; 38 C.F.R. §§ 3.159, 3.303 (2016).

4.  The criteria for service connection for loss of teeth due to trauma have not been met.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A; 38 C.F.R. §§ 3.159, 3.303, 3.381, 4.150 (2016); Simmington v. West, 11 Vet. App. 41 (1998).

5.  The criteria for a compensable evaluation for service-connected hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.104, Diagnostic Code 7101.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran served on active duty with the United States Army from January 1955 to June 1968.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified before a Veterans Law Judge (VLJ) at a Board hearing in September 2014.  The Board notified the Veteran of that VLJ's retirement, and afforded him the opportunity to testify at a new hearing.  See 38 C.F.R. § 20.707 (requiring that the VLJ conducting a hearing on a claim participate in the final determination of such claim).  In a July 2017 written statement, the Veteran declined a new hearing.

This case was previously before the Board in November 2014, when it was remanded for Agency of Original Jurisdiction (AOJ) development.  The case has been returned to the Board at this time for further appellate review.

The issue of post-traumatic stress disorder has been raised by the record in the Veteran's October 2009 substantive appeal, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

Service Connection for Left Hand, Foot, and Knee Disabilities

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also 38 C.F.R. § 3.303, Hickson v. West, 12 Vet. App. 247, 252-53 (1999).  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Veteran testified at the August 2014 hearing that, on his first day in-country in Vietnam, in May 1968, his barracks was hit by rockets and his left hand and foot were injured.  He testified that he still has shrapnel in his left hand at the base of his left thumb, and that occasionally he experiences a loss of strength in his left hand.  Although there is no other evidence in the record reflecting this attack or these injuries, the Veteran consistently reiterated this contention in several written statements, including those submitted in March 2008, October 2009, and September 2011.

However, there is no medical evidence in the claims file reflecting a diagnosis of any current disability of the left hand.  The Veteran's service treatment records do not contain any records of treatment for the injury the Veteran described at the hearing.  Likewise, the VA and private treatment records are silent as to any hand injury.  The Veteran underwent a VA examination in June 2016, in which the Veteran reported pain and a decreased range of motion with use of his left hand, but the examination returned normal results and no additional functional loss after repeated use.  The examiner was unable to locate any shrapnel fragment in the Veteran's hand or diagnose any hand injury.  Finally, although the Veteran submitted a September 2014 medical opinion stating that his "left hand condition is the same or progression of the Injury as during his military service," it does not identify the nature of that "condition" nor discuss the factual basis for this finding.

Without a diagnosis, the Veteran's service connection claim for a left hand disability must be denied.  See 38 C.F.R. §§ 3.102, 3.303; see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (existence of a current disability is the cornerstone of a claim for VA disability compensation).  Having found no competent and credible evidence of record that the Veteran has a left hand disability of any kind, the first element of service connection has not been met.  See 38 C.F.R. §§ 3.102, 3.303.  Accordingly, service connection for a left hand disability is not warranted.  

As for the Veteran's knee and foot disability claims, he testified that he hurt both playing or coaching football in 1962, and was on crutches for a month.  The Veteran also testified that his foot was hit in the same May 1968 rocket attack in Vietnam as his left hand, sustaining some lacerations from shrapnel.

The Veteran's service treatment records reflect a left foot injury in November 1962, noting that the Veteran reported twisting his foot while playing football.  The treatment record reflects localized swelling and a diagnosis of a soft tissue injury, and prescribed ice for healing.  There was no notation of prescribing crutches.  There were no follow-up visits to assess the progress of the injury or any ongoing need for crutches recorded in the service treatment records, and no other complaints of left foot pain appear in the service treatment records associated with the claims file, which include records through April 1968 as well as the Veteran's June 1968 separation examination.

The Veteran underwent VA examinations of his foot in October 2008 and June 2016.  The October 2008 examination found no current foot problem after the Veteran reported lacerations from the May 1968 rocket attack.  The June 2016 examination identified a contusion of the Veteran's left foot that occurred in 1962 after the Veteran reported continued pain in his left foot from twisting it while playing football in 1962.  The Veteran reported pain and a reduced range of motion with weight bearing activities.  The June 2016 examiner opined that it was less likely than not that the Veteran's reported pain and reduced range of motion was caused by the football injury during service, as there was no evidence of any impairment or complaint of pain throughout the rest of the Veteran's service treatment records, his following re-enlistment examinations, his separation examination, or his private treatment records from his primary care physician.

The Veteran submitted a September 2014 private medical opinion that stated, "It is as least as likely as not that his left foot condition is the same or progression of the Injury during his military service."  However, this opinion provides as its basis only the Veteran's report that he was injured while serving in Vietnam, as a result of hostile fire.  It does not detail the nature of the injury in service, diagnose the current disability, or discuss any factual basis or medical principles as a rationale for that conclusion.  As such, this medical opinion is insufficient to establish service connection.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (medical opinions must support conclusions with analysis the Board can consider and weigh against contrary opinions); Miller v. West, 11 Vet. App. 345 (1998) (a mere conclusion without an underlying rationale is of no probative value).  

Although the record contains evidence of a soft tissue injury to the Veteran's left foot during service, and the Veteran reported continued pain and reduced range of motion in his left foot, the Board finds the June 2016 examiner's opinion to be most probative.  To begin with, the Veteran initially claimed that his foot injury was the result of the May 1968 rocket attack, and then later testified that it was the result of his November 1962 football injury.  This inconsistency somewhat diminishes the credibility of the Veteran's report of continued pain and reduced range of motion in his left foot in the years following the football injury prior to the rocket attack.  Further, the Veteran sought treatment for other medical complaints in the years following his left foot injury; however, there are no follow-up visits for his foot, nor do any complaints of foot pain or a decreased range of motion appear in his service treatment records.  The service treatment records appear to be complete in relevant part, and as such the Board finds that lingering symptoms related to the Veteran's left foot injury would ordinarily have been recorded had they occurred.  See Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011).  

Finally, the June 2016 examiner did not specify in the examination report or in the medical opinion whether the contusion identified in 1962 resulting from the football injury was an ongoing, current disability.  However, the medical opinion makes clear that the examiner opined that any current disability is less likely than not a result of the in-service football injury.  Accordingly, service connection is not warranted for the Veteran's left foot injury.

Lastly, the Veteran underwent a June 2016 examination of his left knee, which he also contends was injured in the November 1962 football injury.  He testified at the hearing that he hyperextended his knee when he stepped in a hole while coaching football.  However, there is no mention of a knee injury in the November 1962 treatment record, which solely concerned the Veteran's left foot.  Likewise, there is no separate treatment record reflecting treatment for a left knee injury in the Veteran's service treatment records, which, as noted above, reflect treatment for various other complaints throughout the Veteran's service, including the left foot injury.  See Kahana, 24 Vet. App at 440 (Board must find injury would ordinarily have been recorded had it occurred where service treatment records are complete in relevant part).  The Board therefore does not find the Veteran's statement credible that he experienced a left knee injury during service.  Accordingly, service connection for a left knee disability is not warranted.  See Shedden, 381 F.3d at 1167 (requiring evidence of in-service incurrence of disease or injury for service connection).

III.  Service Connection for Loss of Teeth Due to Trauma

VA regulations provide that treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, periodontal disease (pyorrhea), and Vincent's stomatitis are not disabling conditions and may be considered service-connected solely for the purpose of determining entitlement to VA outpatient dental treatment or examination.  38 C.F.R. §§ 3.381, 17.120, 17.163; see also 38 C.F.R. § 4.150 (enumerating dental disabilities eligible for service connection for compensation purposes).  Such dental disability must be the result of certain enumerated causes, including, as relevant here, service trauma.  § 3.381(a)(4).  

The condition of a veteran's teeth upon entry into active duty will be considered, and any treatment during service will not be considered evidence of aggravation of a condition noted at entry unless additional pathology developed after 180 days or more of active service.  § 3.381(d).  Teeth noted as carious but restorable at entry will be service-connected if extraction was required after 180 days or more of active service.  § 3.381(e)(4).  Teeth noted at entry as non-restorable will not be service-connected, regardless of treatment during service.  § 3.381(e)(5).

Here, an October 2016 rating decision granted service connection for tooth number 9 for dental treatment purposes, as it was determined that its removal was due to trauma to that tooth.  The other 23 teeth the Veteran had extracted during service are for consideration before the Board for treatment purposes.  All 24 teeth are before the Board for consideration for compensation purposes.

Service connection for compensation purposes can only be established for certain types of dental and oral conditions listed under section 4.150, such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla.  Compensation is available for loss of teeth only if such is due to loss of substance of body of maxilla or mandible.  Simmington v. West, 11 Vet. App. 41 (1998).  For purposes of compensability for loss of teeth, bone loss through trauma or disease, such as osteomyelitis, must be shown.  The loss of the alveolar process as a result of periodontal disease is not considered disabling, since this is not considered disabling.  38 C.F.R. § 4.150, Diagnostic Code 9913, Note.  The regulations governing dental claims make a fundamental distinction between "[t]reatable carious teeth [and] replaceable missing teeth," 38 C.F.R. § 3.381(b), and teeth lost as a result of loss of substance of body of maxilla or mandible due to trauma, 38 C.F.R. § 4.150; Simmington, 11 Vet. App. at 44. 

In this case, the Veteran testified that he fell during an infiltration obstacle course in January 1955, prior to his initial in-service dental examination, and hit his front teeth against a wooden blockade.  The Veteran subsequently had teeth numbers 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, 28, 30, 31, and 32 extracted in April 1955.  These were replaced with an upper complete denture and lower partial denture in October 1955.  The Veteran also testified that during service, he had half of his upper jaw bone, the maxilla, removed.

The Veteran's January 1955 enlistment examination noted dental caries, but did not specify to which teeth this applied.  His service dental records in February 1955 reflect the need to extract 13 of the Veteran's upper teeth and 4 of his lower teeth, as an x-ray revealed they were non-restorable.  Records in May and September 1955 identify caries in teeth numbers 21, 22, 27, and 29, which were not extracted.  There is a notation of oral surgery for supernumerary teeth in the area of teeth numbers 8 and 9, also performed in April 1955, but the Veteran's service dental records are silent as to the removal of any portion of the Veteran's maxilla or mandible.  

The Veteran underwent a VA dental examination in June 2016.  The examiner did not note any anatomical loss or bony injury to the Veteran's mandible or maxilla, and noted that the loss of teeth was not due to loss of substance of body of either jaw nor to trauma or disease.  The examiner did conclude that, given the Veteran's statements about falling on the obstacle course, his tooth number 9 was lost due to trauma, but that the other teeth were not loosened during an incident in service.

As for loss of substance of body of the Veteran's jaw, the Veteran's service dental records, which are extensive regarding the extraction of his teeth, do not reflect that such a procedure was undertaken, or was even considered.  Further, the June 2016 VA examination did not identify any loss of substance of body of the Veteran's maxilla.  Accordingly, as there is no competent and credible evidence suggesting the Veteran's loss of teeth is due to the loss of substance of body of the maxilla, the Board finds that service connection for the purposes of compensation is not warranted.  Likewise, service connection is also not warranted for loss of half or less of the maxilla.

Turning to service connection for purposes of treatment, the Veteran's enlistment examination identified dental caries, but did not identify which teeth were carious and did not specify whether the carious teeth were restorable or non-restorable.  Therefore, the notation on the enlistment examination is not determinative of service connection; the relevant question then is whether the extraction of 23 teeth was the result of service trauma.  Shortly after the Veteran's enlistment examination, the February 1955 x-ray identified 13 upper teeth and 4 lower teeth that required extraction as non-restorable; four other teeth were identified as carious but treatable in the following months.  The Veteran's medical and dental records reflect no trauma to the mouth or the teeth that were extracted in April 1955, nor is trauma discussed as the reason for extraction of any of the teeth.  Given the notations of caries on the enlistment examination and in the service dental records, and the lack of any record of trauma, the Board finds the preponderance of the evidence weighs in favor of not granting service connection for treatment purposes.

IV.  Increased Evaluation for Hypertension

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The Veteran currently has a noncompensable evaluation for hypertension under Diagnostic Code 7101.  Under this code, a 10 percent evaluation is warranted where the diastolic blood pressure is predominantly 100 or more; the systolic blood pressure is predominantly 160 or more; or the veteran has a history of diastolic blood pressure that is predominantly 100 or more and requires continuous medication for control.  A 20 percent evaluation is warranted where the diastolic pressure is predominantly 110 or more; or the systolic pressure is predominantly 200 or more.  A 40 percent evaluation is warranted where the diastolic pressure is predominantly 120 or more.  A 60 percent evaluation is warranted where the diastolic pressure is predominantly 130 or more.

The Veteran has been treated for his hypertension primarily by a private physician group.  The records reflect consistent visits occurring approximately five times a year beginning in January 2010.  Earlier records documenting blood pressure readings include visits to a VA medical center in March 2002 (155/97); June 2, 2003 (173/87); and June 26, 2003 (161/84); and to a different private physician in March 2008 (170/102) and April 2008 (146/80).

The Veteran's records from the private physician group document 34 blood pressure readings occurring approximately every three months or more frequently, beginning in January 2010 and continuing through May 2016.  With two exceptions, the Veteran's diastolic pressure readings in these records were between 46 and 96.  Although it measured 90 nine different times, it measured 96 only once, and no other readings were recorded over 90.  The two exceptions were in March and June 2013, when the Veteran's diastolic pressure measured 100 each time.  In these records, the Veteran's systolic pressure measured over 160 just once, in March 2016, when it measured 161.  Otherwise, the Veteran's systolic pressure measured between 110 and 158, measuring over 152 just twice.

Although the Veteran's medical records reflect that he has been treated continuously with medication for control of his blood pressure, his diastolic pressure readings cannot be considered to be predominantly over 100, nor can his systolic pressure readings be considered predominantly over 160.  Out of 39 total blood pressure readings, the Veteran's diastolic pressure measured over 100 only three times, and his systolic pressure measured over 160 four times.  Accordingly, a compensable evaluation for hypertension is not warranted.






______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD:	K. Josey, Associate Counsel

Copy mailed to:	The American Legion

Department of Veterans Affairs


